Citation Nr: 1818233	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disability, to include pulmonary fibrosis.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In his July 2013 substantive appeal, the Veteran requested that he be provided a videoconference hearing before a member of the Board. In a November 2016 letter to the Board, the Veteran withdrew his request.

The Board remanded this matter in June 2017 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds the development obtained pursuant to the Board's June 2017 remand directives continues to be inadequate.  When the Board remands an issue on appeal, it has the obligation to ensure that there has been substantial compliance with the instructions contained therein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board remanded this matter in June 2017 for further VA examination, finding that a November 2011 VA examination addressing this claim was inadequate due to the examiner's failure to fully address favorable medical literature supporting the Veteran's contentions that exposure to CS gas during military training caused a respiratory disorder and also failed to consider complete medical evidence showing respiratory problems dating back to the 1980s.  Additionally the Board pointed out that the November 2011 VA examiner, who diagnosed pulmonary fibrosis, apparently dismissed the Veteran's contentions that he had more than limited exposure to CS gases during his military training and failed to account for any other respiratory disabilities the Veteran may have when providing an unfavorable opinion.  

Thus another examination was obtained in September 2017 pursuant to the Board's June 2017 remand instructions to determine the nature and etiology of any currently present respiratory disability.  Although the examiner did concede that exposure to various gases can lead to chronic respiratory problems, the examiner determined that there is no objective evidence of a chronic condition and that nexus has not been established.  Radiographic evidence was said not to show a pattern consistent with pulmonary fibrosis or a diagnosis of pulmonary fibrosis.  Current pulmonary function testing (PFT) was deemed unreliable due to excessive variability and perceived effort - poor technique.  The examiner stated that DLCO, which had not been done, may be very helpful for further evaluation as this would be difficult for the Veteran to manipulate the results.  The examiner also stated that a chest X-ray done in conjunction with this examination did not provide findings conclusive enough to warrant a diagnosis.

By the June 2017 VA examiner's own admission, test results are incomplete for the purposes of determining whether a current pulmonary disability exists.  Thus on remand, repeat testing should be conducted with the Veteran advised that he must put forth his best effort for obtaining a reliable result, and obtaining a DLCO.  Further radiographic studies including chest CT or other diagnostic studies should also be obtained if X-rays are unable to provide conclusive findings.  Furthermore, the examiner should consider whether any other pulmonary disorder (including pulmonary embolism) diagnosed during the pendency of this appeal is linked to his alleged CS gas exposure.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  

Additionally the Veteran in a December 2017 correspondence has alleged recent treatment at the VA for COPD.  The records in the claims file do include diagnoses of COPD including a history of the same in August 2003 and again in February 2017.  In view of the Veteran's contentions an attempt should be made to obtain more recent VA treatment records pertaining to this matter.    


Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file, including VA records after February 2017 pertaining to his claimed respiratory disorder. 

2.  After associating any records from #1, schedule the Veteran for additional diagnostic testing as advised by the 2017 VA examiner, to include pulmonary function testing.  The Veteran to be advised that he must put forth his best effort for obtaining a reliable result.  DLCO must also be obtained.  Further diagnostic testing must include chest 
X-ray, chest CT or any appropriate diagnostic testing necessary to provide conclusive findings as to the nature of any claimed respiratory disorder.  

Thereafter, after these tests are completed, return the claims file to the June 2017 VA examiner to provide an addendum opinion.  If this examiner is no longer available, forward the file to an examiner with appropriate expertise in respiratory disorders.  Following review of the record to include review of additional evidence obtained pursuant to this remand, the examiner determine the nature and etiology of any currently present respiratory disability, to include pulmonary fibrosis and any other respiratory disability diagnosed during the pendency of this appeal to include pulmonary embolism and COPD. The claims file must be made available to, and reviewed by the examiner to become familiar with the Veteran's pertinent medical history. 


Based on the review of the most recent diagnostic test results to be obtained and the rest of the relevant lay and medical evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present respiratory disability, including but not limited to pulmonary fibrosis, pulmonary embolism and COPD, is etiologically related to the Veteran's active service.  An opinion is to be provided for each respiratory disorder diagnosis during the pendency of this claim (filed in October 2009).  The examiner should presume that the Veteran is a reliable historian with regard to his reported overexposure to CS gas while in active service. 

A comprehensive rationale for all opinions expressed is to be provided. 

3.  Then, following any other development deemed necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


